                                    ~'
                          ~




                   Proposed Order




DOGS LA:317283.1
                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                          Chapter 11
In re:
                                                          Case No. 16-10238(MF~~)
SFX ENTERTAINMENT,INC., et al.,l
                                                          (Jointly Administered)
                        Reorganized Debtors.
                                                           Related Docket Na.


    ORDER GRANTING THE SFX LITIGATION TRUSTI+~E'S FIRST OMNIBUS
 OBJECTION TO CLAIIVIS —SUBSTANTIVE(NO LIABILITY INDEMNITY CLAIMS)

         Upon consideration of the SFX Litigatzon :Trustee 's first Omnibus Objection to Cluirns —

Substantive (No Liability Indefnnity Claims)(the "Objection") and that certain Notice ofthe SFX

Lztzgation TNustee's FiNst Omnibus Objection to Clairras —Substantive (No Liability Indemnity

C'laifns); and it appearing that this Court has jurisdiction to consider the Objection pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that notice of the Objection was good and sufficient under the circumstances and that



   The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
   Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
   (1021); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavoius, Ina (7119); ID&T/SFX
   Mysteryland LLC (6459); ID&T/SPX North Ai~ierica LLC (5154); ID&T/SFX Q-Dance LLC (6298);
   1D&T/SFX Sensation LLC (6460); 1D&T/SFX "TomorrowWorld LLC (7238); LETMA Acquisition LLC
   (052); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLG (1063); SFX Brazil
   LLC (007); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
   (24E~0); SFX 'Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
   International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
   SFX Marketing LLC(7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Ina (0402);
   SFX/AB Live Event Canada, Inc. (6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
   Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
   LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
   II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2A28); SFX-Nightlife
   Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
   LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE Netherlands Holdings B.V.(6898).
   The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite 350, Beverly Hills, CA 90210.



DOCS LA:317283.1
no other or further notice is necessary; .and after due deliberation thereon; and good and

sufficient cause appearing therefor;

         IT IS HEREBY ORDERED THAT:

         1,        The Objection is GRANTED as set forth herein.

         2.        The Claims listed on Exhibit 1 hereto are hereby disallowed in their entirety.

         3.        This Order is without prejudice to, and shall not affect the right of, the Litigation

Trustee under the terms of Plan to assert affirmative claims against any of the Claimants holding

Claims subject to the Objection and this Order.

         4.        Kurtzman Carson Consultants, LLC, as claims and noticing agent in the above-

captioned chapter 11 cases, is authorized and directed to update the claims register to reflect the

relief granted in this Order.

         5.        The Litigation Trustee and the Reorganized Debtors are authorized and

empowered to take all actions necessary to implement the relief granted in this Order.

         6.        This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.



Dated:                   ,2018

                                                 THE HONORABLE MARY F. WALRATH
                                                 UNITED S"PATES BANKRUPTCY JUDGE




ROCS LA31'7283.1
